EXHIBIT 10.11

 

SUBORDINATED MORTGAGE OF LEASEHOLD, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES AND FIXTURE FILING

 

VERMILION COUNTY

 

This Document Prepared By And After Recording Mail To:

 

G. R. Neumann

Nyemaster Goode, P.C.

700 Walnut Street, Suite 1600

Des Moines, Iowa 50309

 

Space Above for Recorder’s Use Only

 

DOCUMENT COVER SHEET

 

TITLE OF DOCUMENT:

 

Subordinated Mortgage of Leasehold, Security Agreement, Assignment of Rents and
Leases and Fixture Filing

 

 

 

DATE OF DOCUMENT:

 

May 9, 2008

 

 

 

MORTGAGOR(S):

 

Blackhawk Biofuels, LLC

 

 

22 South Chicago Avenue

 

 

Freeport, Illinois 61032

 

 

 

LENDER(S):

 

REG Ventures, LLC

 

 

416 S. Bell Avenue

 

 

Ames, Iowa 50010

 

 

 

 

 

Illinois Tax Identification Number: 18622-27200

 

 

 

LEGAL DESCRIPTION:

 

See Exhibit A, Exhibit B, Exhibit C, Exhibit D and Exhibit E attached hereto.

 

TAX INDEX NUMBERS AND LOCAL ADDRESSES OF THE PROPERTY IN DANVILLE, ILLINOIS: 
       EXHIBIT A

23-09-107-006 — 707 E Harrison

 

23-09-106-017 — 602 E Madison

23-09-105-009 — 710 E Harrison

 

23-09-106-012 — 614 E Madison

23-09-106-011 — 610 E Madison

 

23-09-106-010 — 608 E Madison

23-09-106-009 — 606 E Madison

 

23-09-106-008 — 604 E Madison

 

--------------------------------------------------------------------------------


 

Exhibit B - Soybean Oil Pipeline easement:

 

23 09 108 005

23 09 108 006

23 09 100 132

 

Exhibit C - Access Right of Way easement:

 

23 09 117 014

23 09 111 018

23 09 100 132

23 09 108 004

23 09 108 005

 

Exhibit D - Gas Pipeline easement

 

23 08 226 001

23 08 226 002

23 09 115 003

23 09 112 007

23 09 113 001

23 09 111 018

23 09 110 001

23 09 109 005

23 09 109 133

23 09 100 132

23 09 100 014

23 09 100 016

 

Exhibit E - Biodiesel Pipeline easement:

 

23 09 100 132

 

1(a)

--------------------------------------------------------------------------------


 

SUBORDINATED MORTGAGE OF LEASEHOLD, SECURITY AGREEMENT ASSIGNMENT OF LEASES AND
RENTS AND FIXTURE FILING

 

THIS SUBORDINATED MORTGAGE OF LEASEHOLD, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING (“Leasehold Mortgage”) is executed as of the 9th
day of May, 2008, by and among BLACKHAWK BIOFUELS, LLC, a Delaware limited
liability company (hereinafter referred to as “Mortgagor”), having an address of
22 South Chicago Avenue, Freeport, Illinois 61032, and REG VENTURES, LLC, an
Iowa limited liability company and its successors and assigns, as beneficiary,
having an address of 416 S. Bell Avenue, Ames, Iowa 50010 (hereinafter referred
to as “Noteholder”).

Recitals

 

The following recitals are a material part of this Leasehold Mortgage:

 

A.            Mortgagor has entered into a Subordinated Loan Agreement with the
Noteholder, dated even date herewith (hereinafter, together with all amendments,
modifications, replacements and restatements thereof, the “Subordinated Loan
Agreement”).  Capitalized terms unless otherwise defined herein shall have the
same meaning as ascribed to them in the Subordinated Loan Agreement.

 

B.            Mortgagor has executed and delivered to the Noteholder the
Convertible Secured Subordinated Note dated of even date herewith from
Mortgagor, as maker, to the Noteholder, as payee (hereinafter said Note
collectively and all amendments, modifications, replacements, restatements,
renewals and extensions thereof, the “Note”), which Note evidences that
Mortgagor has become justly indebted to the Noteholder in the total principal
sum of Twenty-One Million Seven Hundred Thousand and 00/100 U.S. Dollars (U.S.
$21,700,000.00), lawful money of the United States, together with interest
thereon and attorney’s fees and other charges and sums which may accrue thereon.
NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, IN NO EVENT WILL THE
PRINCIPAL INDEBTEDNESS SECURED HEREBY EXCEED $21,700,000. From the date hereof
until fully paid or converted pursuant to the terms contained therein, the Note
shall bear interest on the principal amount outstanding at the Interest Rate.
From and after the date of any Event of Default (as defined in the Note),
interest on funds outstanding under the Note shall accrue at the Default Rate.
The entire principal balance outstanding plus all accrued but unpaid interest
under the Note shall become due and payable as provided therein. NOTICE TO
MORTGAGOR: THE NOTE CONTAINS A VARIABLE INTEREST RATE.

 

C.            The Note is subordinate to any indebtedness of Mortgagor to Fifth
Third Bank and its successors and assigns (“Fifth Third Bank”) under that
certain Senior Loan Agreement of even date herewith (and any renewal or
replacement credit facility thereafter in favor of Fifth Third Bank and/or any
Replacement Lender consisting of a construction/term loan in the maximum
principal amount of $24,650,000 and/or a revolving line of credit in the maximum
principal amount of $5,000,000) (the “Senior Loan Agreement”), which is secured
by, among

 

2

--------------------------------------------------------------------------------


 

other things, the Mortgage of Leasehold, Security Agreement, Assignment of Rents
and Leases and Fixture Filing of even date herewith by Mortgagor to Fifth Third
Bank (the “First Mortgage”), and to any working capital loan facility of
Mortgagor now or hereinafter existing, but only to the extent that such working
capital loan facility is secured by current assets of Mortgagor (any such
working capital loan and the security therefor, the “Secured Working Capital
Loan”). Notwithstanding anything in the Subordinated Loan Documents to the
contrary, payment and performance under the Subordinated Loan Documents is
subject and subordinate to the terms, conditions and restrictions set forth in
the Senior Loan Documents with Fifth Third Bank and/or any Replacement Lender.

 

D.            Mortgagor’s obligations under the Note, this Leasehold Mortgage
(including, without limitation, the performance of each covenant and agreement
or Mortgagor incorporated herein by reference or contained herein) and any other
Debt Documents (as hereinafter defined) now or hereafter executed and delivered
by Mortgagor in favor of the Noteholder, and any other indebtedness or other
obligations of Mortgagor to the Noteholder under the Debt Documents (as
hereinafter defined), owing or which may hereafter become owing, now or
hereafter existing, whether monetary, nonmonetary, direct, indirect, acquired,
joint, several, joint and several, liquidated, unliquidated, existing, future,
fixed, contingent or otherwise, and any replacements, renewals, consolidations,
extensions and other modifications of any of the above, together with any
interest, fees, expenses and other charges thereon, and any amounts expended by
or on behalf of the Noteholder for the protection and preservation of the
mortgage lien and security interest granted herein are hereinafter sometimes
collectively called the “Obligations”.

 

E.             The Subordinated Loan Agreement, the Note, this Mortgage and any
other agreements, documents or instruments evidencing, securing or otherwise
relating to any of the Obligations in favor of the Noteholder, and any
replacements, renewals, extensions and other modifications of any of the
foregoing, are hereinafter sometimes collectively called the “Debt Documents”.
For purposes of additional clarity, the term “Debt Documents” shall not include
any agreements, documents or instruments executed and delivered by Mortgagor in
favor of any affiliate of REG Ventures, LLC.

 

F.             Pursuant to that certain First Amendment, Assignment and
Assumption and Consent to Assignment of Ground Lease and Conveyance of Leasehold
Improvements of even date herewith between Mortgagor, Biofuels Company of
America, LLC and Bunge Milling, Inc as landlord (the “Lessor”), Mortgagor is the
lessee under that certain Amended and Restated Ground Lease Agreement dated as
of November 3, 2006, by and between Lessor, and Mortgagor, as tenant (the
“Lease”), with respect to the real property located in County of Vermilion, City
of Quincy, State of Illinois, as described in Exhibit A attached hereto (the
“Leased Premises”), as may hereafter be modified, extended, renewed or amended
from time to time.

 

NOW, THEREFORE, subject and subordinate to the First Mortgage, the Senior Loan
Documents and any Secured Working Capital Loan, Mortgagor does hereby MORTGAGE,
WARRANT, GRANT, BARGAIN, SELL, CONVEY, ASSIGN AND PLEDGE, to the Noteholder, and
to their successors and assigns forever, all of Mortgagor’s right, title and
interest in, if any, and to the following property, whether such property or
interest therein is now owned or existing or hereafter acquired or arising
(collectively, the “Property”): (i) the Lease and the leasehold estate created
by the Lease (collectively, the “Leasehold”), including, without limitation,
(a) all modifications, extensions and renewals of the Lease and in and to all
rights and

 

3

--------------------------------------------------------------------------------


 

options to purchase or to renew or extend the term of the Lease; (b) all
credits, deposits, options, privileges and rights of the Mortgagor, as lessee
under the Lease, including, without limitation any right to receive any payments
under the Lease in connection with the exercise of any purchase option(s) under
the Lease; (c) all awards heretofore made or hereafter to be made for the taking
by eminent domain of the whole or any part of the Leased Premises, or any estate
or easement therein, including any awards for change of grade of streets, all of
which awards are hereby assigned to the Noteholder; and (d) all insurance
proceeds relating to the Leased Premises including, but not limited to, any
proceeds attributable to any injury to or decrease in the value of the Leased
Premises or the Property; (ii) the Property or the Leased Premises, other than
under the Lease, now owned or hereafter acquired, including the acquisition by
Mortgagor of fee title to all or any portion of the Leased Premises; (iii) all
estates, easements, interests, licenses, privileges, tenements, hereditaments,
appurtenances, rights and rights of way, public or private, pertaining,
belonging or otherwise relating to the Leased Premises or any of the other
Property, including, without limitation, (a) that certain Soybean Oil Pipeline
Easement Agreement dated as of the date hereof with respect to the real property
located in County of Vermilion, City of Danville, State of Illinois, as
described in Exhibit B attached hereto, (b) that certain Access Right of Way
Easement Agreement with respect to the real property located in County of
Vermilion, City of Danville, State of Illinois, as described in Exhibit C
attached hereto, (c) that certain Underground Gas Pipeline Easement Agreement
with respect to the real property located in County of Vermilion, City of
Danville, State of Illinois, as described in Exhibit D attached hereto and
(d) that certain Biodiesel Pipeline Easement Agreement with respect to the real
property located in County of Vermilion, City of Danville, State of Illinois, as
described in Exhibit E attached hereto (collectively, the “Easement Premises”);
(iv) all buildings and improvements now or later situated under, upon or over
any of the Leased Premises; (v) all franchises, permits, licenses and other
rights therein respecting the use, occupation or operation of the Property or
the activities conducted thereon or thereabout; (vi) all rents, income and other
benefits arising out of or otherwise related to the Leased Premises and all
leases on or affecting the Leased Premises, and any security deposits, contract
rights, general intangibles, actions, rights of action, and unearned insurance
premiums relating to such leases or the Leased Premises; (vii) all building
materials and supplies, equipment, furniture, fixtures, inventory, and operating
supplies, attached to or used or usable in connection with the operation or
maintenance of the Leased Premises, HVAC equipment, lighting fixtures,
electrical boxes, and plumbing fixtures, whether now or hereafter acquired or
installed, and in all additions, parts, and accessions attached to or used in
connection therewith, and the cash and non-cash proceeds thereof;  and
(viii) all accessions to, substitutes for, and all modifications, replacements,
renewals, products and proceeds of any of the foregoing.  Unless otherwise
indicated, a reference to the “Property” means all and/or any part of the
Property.

 

Mortgagor, on a continuing basis, warrants, represents, covenants and agrees to
and with Noteholder (which covenants, representations, warranties and agreements
to the extent permitted by law shall be deemed to run with the land) as follows:

 

1.             Indebtedness Secured.  This Mortgage has been given and is
intended to secure the full and prompt payment and performance of the
Obligations.  The priority of the lien hereunder shall be subject and
subordinate to the First Mortgage, the Senior Loan Documents and any Secured
Working Capital Loan and shall relate back to the date this Mortgage was
recorded.  The initial total principal amount of Obligations that may be secured
by this Mortgage

 

4

--------------------------------------------------------------------------------


 

at any one time is Twenty-One Million Seven Hundred Thousand and 00/100 U.S.
Dollars (U.S. $21,700,000.00).  In addition, the Mortgage shall secure unpaid
balances of advances made by Lender (together with interest thereon) with
respect to the Property, for the payment of Impositions, as hereinafter defined,
insurance premiums and costs incurred for the protection of the Property and any
charges, expenses and fees, including, without limitation, attorneys’ fees,
which, by the terms hereof, shall be added to and increase the Obligations. 
This Mortgage shall remain in full force and effect with respect to all of the
Property until all Obligations shall have been paid and performed in full.  If
the Obligations are paid and performed in accordance with the terms of the
applicable Debt Documents, including, without limitation, the observance of all
the agreements contained in this Mortgage, this Mortgage shall become void and
shall be released at the sole expense of Mortgagor.

 

2.             Payment of Obligations.  Mortgagor shall promptly pay when due
all sums of any nature whatsoever due and owing on the Obligations.

 

3.             Title to Leasehold and Other Representations and Warranties. 
Mortgagor represents, warrants and covenants to the Noteholder that:
(i) Mortgagor is lawfully vested with and possessed of the Leasehold, owns the
Improvements now located thereon in fee simple absolute, shall own any
improvements hereafter located thereon and has good and marketable title to the
remainder of the Property that is currently owned by Mortgagor; (ii) the
Property is free of all liens, encumbrances, adverse claims and other defects of
title whatsoever, except for liens created pursuant to the First Mortgage, the
Senior Loan Documents any Secured Working Capital Loan, this Mortgage and as set
forth on Exhibit F hereto; (iii) except as to the First Mortgage, the Senior
Loan Documents and any Secured Working Capital Loan, Mortgagor does hereby and
shall forever warrant and defend Mortgagor’s title to and interest in the
Property and the validity and priority of the lien of this Mortgage against all
claims and demands whatsoever of any Person; (iv) the improvements presently on
the Premises are in full compliance with all applicable zoning and building
codes, ordinances and regulations; (v) any improvements hereafter constructed on
the Premises shall be constructed in compliance with the Plans and
Specifications, all applicable Laws, appropriate set back requirements,
restrictive covenants and the requirements of any governmental authority, and
shall lie wholly within the boundaries of the Premises; (vi) to Mortgagor’s
knowledge there are no actions, suits or proceedings pending or threatened
against or affecting Mortgagor or the Property; and (vii) Mortgagor has the good
and unrestricted right, full power and lawful authority to subject the Property
to this Mortgage.

 

4.             Lease Obligations. Mortgagor shall perform and comply with all
agreements, covenants, terms and conditions imposed upon or assumed by it as
lessee under the Lease.  If Mortgagor shall fail to do so the Noteholder may,
but shall not be obligated to, take any action it deems necessary or desirable
to prevent or to cure any default under the Lease.  The Noteholder may rely upon
any written notice of default received by them from the Lessor and may take any
action to cure such default even though the existence of such default or the
nature thereof is questioned or denied by Mortgagor.  Mortgagor hereby expressly
grants to the Noteholder, and agrees that the Noteholder shall have, subject to
the First Mortgage, the Senior Loan Documents and any Secured Working Capital
Loan, the absolute and immediate right, to enter in and on the Property to such
extent and as often as the Noteholder, in its sole discretion, deems reasonably
necessary or desirable in order to prevent or cure any such defaults by
Mortgagor.  The Noteholder may pay such sums of money as it reasonably deems
necessary in its sole discretion for any such purpose and Mortgagor agrees to
pay to the Noteholder, immediately upon demand,

 

5

--------------------------------------------------------------------------------


 

all such sums paid by the Noteholder together with interest thereon from the
date of such payment at the annual default rate under the Note.  All sums paid
and extended by the Noteholder and the interest thereon shall be added to the
Obligations secured by the lien hereof.  No such payment or performance made or
taken by the Noteholder shall relieve Mortgagor from any default hereunder.

 

Mortgagor shall not surrender the Leasehold, fail to renew the Lease, terminate
or cancel the Lease, or modify or amend the Lease, either orally or in writing,
without the prior written consent of the Noteholder.

 

5.             Charges and Liens.  Mortgagor shall pay all taxes, assessments,
and other charges, fines, and impositions attributable to the Property, together
with any interest or penalties imposed for late payments thereof, that are due
or may become due and be a lien against the Property (“Impositions”).  Mortgagor
shall submit to the Noteholder evidence of the timely payment of such
Impositions.

 

6.             Preservation and Maintenance of Property.  Mortgagor (a) shall
put, keep and maintain the Property and the sidewalks, curbs and alleys
adjoining or abutting the same in good and lawful order, condition and repair,
excepting ordinary wear and tear, (b) shall make or cause to be made, as and
when the same shall become necessary, all structural and non-structural repairs,
whether exterior or interior, ordinary or extraordinary, foreseen or unforeseen,
(c) shall not commit or suffer any waste or permit impairment or deterioration
of the Property, (d) shall not cause, conduct or permit any nuisance on or to
the Property (e) shall pay when due all claims for labor performed and materials
furnished that, if not paid, may result in the filing of a mechanic’s or other
lien against the Property, and (f) shall not demolish, remove, or materially
alter any part of the Property without the prior written consent of the
Noteholder.

 

7.             Restoration.  If any of the improvements or equipment comprising
the Property shall be damaged or destroyed, in whole or in part, by fire or
other casualty (whether or not covered by insurance), or by any taking in
condemnation proceedings or the exercise of any right of eminent domain,
Mortgagor shall use its reasonable best efforts to restore, replace or rebuild
the same to their condition immediately prior to such event.  Mortgagor shall
give prompt notice to the Noteholder of any damage to the Property by fire or
other casualty, irrespective of the amount of such damage.

 

8.             Inspection.  The Noteholder, and their agents, contractors and
representatives, may, with twenty-four (24) hours prior written notice, enter
upon and inspect the Property for any purposes until this Mortgage is released,
provided that such inspection does not interfere with the business operations of
Mortgagor, and further provided, that no notice shall be required if an Event of
Default shall have occurred.  Without limiting the generality of the foregoing,
the Noteholder, and their agents, contractors and representatives, may from time
to time enter upon the Property and conduct upon the Property inspections and
tests to determine the extent to which any hazardous substances, wastes or other
environmentally unsound material have been placed or discharged upon or
otherwise affect the Property.

 

9.             Compliance with Laws; Use of Property.  Mortgagor shall promptly
comply with all present and future laws, statutes, ordinances, rules,
regulations and other requirements (including, without limitation, applicable
zoning and building requirements) of all governmental and quasi-governmental
authorities whatsoever having jurisdiction in respect of the Property and

 

6

--------------------------------------------------------------------------------


 

the sidewalks, curbs and alleys adjoining or abutting the Leased Premises, and
the condition, repair, maintenance, use and occupation thereof.  Mortgagor shall
promptly make all changes, alterations and improvements necessary to comply with
all such present and future laws, statutes, ordinances, rules, regulations and
other requirements.

 

Mortgagor shall promptly perform and observe all of the terms, covenants and
conditions of all instruments of record affecting the Property, non-compliance
with which may affect the security of this Leasehold Mortgage, or which shall
impose any duty or obligation upon Mortgagor or any tenant or other occupant of
the Leased Premises, and Mortgagor shall do or cause to be done all things
necessary to preserve intact and unimpaired any and all easements, appurtenances
and other interests and rights in favor of or constituting any portion of the
Property.

 

Mortgagor shall use the Leased Premises solely for the operation of an
industrial plant for the production of biodiesel fuel and any uses related
thereto, and Mortgagor shall not use or permit the use of the Property in any
manner which would tend to impair the value of the Property or materially
increase the risk of fire or other casualty.

 

10.           Insurance.  Mortgagor shall insure the Property in accordance with
and upon the terms and conditions provided for in the Subordinated Loan
Agreement.  In all events Mortgagor shall maintain the insurance coverages
required by the Lease.

 

If Mortgagor fails to maintain any insurance required hereunder, the Noteholder
may, but shall not be obligated to, purchase such required insurance at
Mortgagor’s expense to protect its interests in the Property.  This insurance
may, but need not, protect the Mortgagor’s interests in the Property.  The
coverage that the Noteholder purchase shall not be required to pay any claim
that the Mortgagor makes or any claim that is made against the Mortgagor in
connection with the Property.  The Mortgagor may later cancel any insurance
purchased by the Noteholder, but only after providing evidence that the
Mortgagor has obtained the insurance required hereunder.  If the Noteholder
purchase insurance for the Property, Mortgagor will be responsible for the costs
of the insurance, including the insurance premium, interest thereon from the
date of each such payment or expenditure at the then applicable rate under the
Note and any other charges the Noteholder may impose in connection with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance.  All sums so paid or expended by the Noteholder,
the interest thereon and the other charges in connection therewith shall be
added to the Obligations and shall be secured by the lien of this Leasehold
Mortgage.  The costs of the insurance obtained by the Noteholder may be more
than the cost of insurance Mortgagor may be able to obtain on its own.

 

11.           Deposits for Impositions and Insurance.  Upon notice from the
Noteholder (which notice shall not be given unless an Event of Default has
occurred and if the mortgagee under the First Mortgage has not exercised similar
rights under the First Mortgage), Mortgagor shall deposit with the Noteholder on
the first day of each month an amount equal to one-twelfth (1/12th) of (i) the
aggregate annual payments for the Impositions, and (ii) the annual insurance
premiums on the policies of insurance required to be obtained and kept in force
by Mortgagor under this Leasehold Mortgage.  In addition, upon notice from the
Noteholder (which notice shall not be given unless an Event of Default has
occurred and if the mortgagee under the First Mortgage has not exercised similar
rights under the First Mortgage), Mortgagor shall deposit

 

7

--------------------------------------------------------------------------------


 

with the Noteholder such sum of money which, together with such monthly
installments, shall be sufficient to pay all the Impositions and insurance
premiums at least thirty (30) days prior to the due date thereof.  If the
amounts of any Impositions are not ascertainable at the time any deposit is
required to be made, the deposit shall be made on the basis of the amounts of
the Impositions for the prior tax year and, upon the amounts of the Impositions
being fixed for the then current year, Mortgagor shall, upon notice from the
Noteholder, deposit any deficiency with the Noteholder.  If the amount of the
insurance premiums is not ascertainable at the time any deposit is required to
be made, the deposit shall be made on the basis of the amount of the insurance
premiums for the prior year of the policy or policies, and, upon the amount of
the insurance premiums being fixed for the then current year of the policy or
policies, Mortgagor shall, upon notice from the Noteholder and if the mortgagee
under the First Mortgage has not exercised similar rights under the First
Mortgage, deposit any deficiency with the Noteholder.  If on a date thirty (30)
days prior to the due date for the payment of any of the Impositions or the
insurance premiums there shall be insufficient funds on deposit with the
Noteholder to pay the same, Mortgagor shall, upon notice from the Noteholder,
forthwith make a deposit with the Noteholder in the amount of such deficiency. 
The funds so deposited with the Noteholder shall be held by the Noteholder
without interest, and may be commingled with other funds of the Noteholder, and
provided that an Event of Default has not occurred, such funds shall be applied
in payment of the Impositions and insurance premiums when due to the extent that
Mortgagor shall have deposited funds with the Noteholder for such purpose.  Upon
the occurrence of an Event of Default, the funds deposited with the Noteholder
may, at the option of the Noteholder, be retained and applied toward the payment
of any or all of the Obligations, but no such application shall be deemed to
have been made by operation of law or otherwise until actually made by the
Noteholder.  Mortgagor shall furnish the Noteholder with a bill for each of the
Impositions and insurance premiums and such other documents necessary for their
payment at least thirty (30) days prior to the date they first become due.  Upon
an assignment of this Leasehold Mortgage prior to any default hereunder by
Mortgagor, the Noteholder shall have the right and obligation to pay over the
balance of such deposits in its possession to the assignee, and thereupon the
Noteholder shall be completely released from all liability with respect to such
deposits and Mortgagor shall look solely to the assignee in reference thereto. 
The provisions of the preceding sentence shall apply to each and every
assignment or transfer of such deposits to a new assignee.

 

12.           Condemnation.  If any of the Property is taken by condemnation,
eminent domain or other taking, any award or other compensation due or received
by Mortgagor in respect thereof shall be paid over to  the mortgagee under the
First Mortgage as provided in the First Mortgage, and the Noteholder shall have
no right to any award or other compensation due or received by such mortgagee
except to the extent such award or other compensation exceeds the obligations
under the First Mortgage, the Senior Loan Documents and any Secured Working
Capital Loan.  All such excess awards or other compensation which are received
by the Noteholder may, at the Noteholder’ election, (i) be applied to reduce the
outstanding balance of the Obligations, whether then due or not, or (ii) turned
over, in whole or in part, by the Noteholder to Mortgagor on such terms and
conditions as the Noteholder may elect for the purposes of rebuilding or
otherwise improving the Property.

 

The application of any award or other compensation toward payment or performance
of any of the Obligations shall not be deemed a waiver by the Noteholder of
their right to receive payment or performance of the balance of the Obligations
in accordance with the provisions

 

8

--------------------------------------------------------------------------------


 

thereof.  The Noteholder shall have the right, but shall be under no obligation,
to question the amount of the award or other compensation, and the Noteholder
may accept same without prejudice to the rights that the Noteholder may have to
question such amount.

 

13.           Assignment of Rents and Leases.  Subject to the First Mortgage,
the Senior Loan Documents and any Secured Working Capital Loan, Mortgagor hereby
presently assigns to the Noteholder all of Mortgagor’s right, title and interest
in and to any Leases, as defined hereinafter, with respect to the Property, and
all rents, issues and profits of the Property.  “Lease” shall mean every lease
or sublease or occupancy agreement for the use or hire of all or any portion of
the Property which shall be in effect on the date hereof, or which shall
hereafter be entered into, and by which Mortgagor is a lessor or the like, and
any renewals, extensions or other modifications thereof.  Mortgagor grants to
the Noteholder, with or without the Noteholder or any other Person (including,
without limitation, a receiver) taking possession of the Property, the right to
give notice to the tenants of this assignment, to collect rents, issues and
profits from the tenants and to enter onto the Property for purposes of
collecting the same and to let the Property and to apply such rents, issues and
profits, after payment of all charges and expenses relating to the Property, to
the Obligations.  This assignment shall be an absolute assignment subject to the
First Mortgage, the Senior Loan Documents and any Secured Working Capital Loan,
and subject to the license herein granted to Mortgagor and Mortgagor’s
obligations hereunder, and shall continue in effect until the Obligations are
fully paid and performed.  The Noteholder hereby grants a revocable license to
Mortgagor to collect and use such rents, issues and profits; provided, however,
that the foregoing license shall be automatically revoked, without any action on
the Noteholder’s part, upon the occurrence of an Event of Default.  Mortgagor
hereby agrees to indemnify the Noteholder for, and hold the Noteholder harmless
from, any and all liability and expenses arising from any such Lease or other
agreement or any assignments thereof, and no assignment of any such Lease or
other agreement shall place the responsibility for the control, care, management
or repair of the Property upon the Noteholder, nor make the Noteholder liable
for any negligence or other tortious conduct, whether by the Noteholder or any
other Person, with respect to the management, operation, upkeep, repair or
control of the Property resulting in injury, death, property or other damage or
loss of any nature whatsoever.  Mortgagor shall not cancel, amend or otherwise
modify the terms and conditions of any Lease without obtaining the Noteholder’s
prior consent; nor shall Mortgagor accept payments of rent or the like more than
one month in advance without obtaining the Noteholder’s prior consent.  The
Noteholder may exercise the Noteholder’s rights from time to time under this
section without first commencing foreclosure proceedings against the Property if
the Noteholder so elects.  Any such election by the Noteholder to exercise the
Noteholder’s rights from time to time under this section shall not prohibit the
Noteholder from simultaneously or thereafter foreclosing upon the Property or
exercising any other rights available to the Noteholder hereunder or at law.

 

14.           The Noteholder’s Right to Perform Mortgagor’s Covenants.  If
Mortgagor shall fail promptly and fully to pay, perform or observe any of the
Obligations, then the Noteholder may, subject to the First Mortgage, the Senior
Loan Documents and any Secured Working Capital Loan, at the Noteholder’s option,
but without any obligation to do so, and without waiving or releasing Mortgagor
from any of the Obligations, pay any Obligation or perform any Obligation or
take such other action as the Noteholder deems necessary or desirable in order
to cause such Obligation to be paid, performed or observed, as the case may be. 
Mortgagor hereby grants to the Noteholder, and agrees that the Noteholder shall
have, the absolute and immediate

 

9

--------------------------------------------------------------------------------


 

right, subject to the First Mortgage, the Senior Loan Documents and any Secured
Working Capital Loan, to enter in and upon the Property to such extent and as
often as the Noteholder, in the Noteholder’ discretion, deems necessary or
desirable for such purpose.  The Noteholder may pay and expend such sums of
money as the Noteholder, in its discretion, deems necessary for any such
purpose, and Mortgagor hereby agrees to pay to the Noteholder, on demand, all
such sums so paid or expended by the Noteholder, together with interest thereon
from the date of each such payment or expenditure at the Default Rate (as
hereinafter defined).  Any interest paid under this section in excess of the
maximum interest rate permitted by law shall be deemed payment in reduction of
the principal amount of the Obligations and the excess, if any, shall be
refunded to Mortgagor without interest.  All sums so paid or expended by the
Noteholder, and the interest thereon, shall be added to the Obligations and
shall be secured by the lien of this Mortgage.

 

15.           Security Agreement.  Subject and subordinate to the First
Mortgage, the Senior Loan Documents and any Secured Working Capital Loan,
Mortgagor hereby grants to and subordinates the Noteholder, as further security
for the Obligations, a security interest in all personal property of Mortgagor
now or hereafter located on or about the Leased Premises or the Easement
premises or the improvements thereon, or which otherwise relate to the Property
or Mortgagor’s use of the Property in any respect, including, without
limitation, all of Mortgagor’s presently owned or hereafter acquired (i) goods,
chattels, furniture, fixtures, equipment, machinery, parts and tools, together
with all additions, attachments, accessories, accessions and repairs thereto,
(ii) building materials and supplies, (iii) inventory, (iv) accounts, chattel
paper, instruments and general intangibles, (v) the Property which constitutes
fixtures or personal property, including, without limitation, any buildings
and/or improvements that are deemed to be personal property, whether due to be
severed from the Leased Premises or the Easement Premises or otherwise, and
(vi) all proceeds, products, replacements, additions and substitutions of the
foregoing property described in the immediately preceding subclauses (i) through
(v) (all of the foregoing property described in the immediately preceding
subclauses (i) through (vi) being referred to herein as the “Personalty”).  The
parties intend that this instrument shall constitute both a security agreement
and a fixture financing statement within the meaning of the Uniform Commercial
Code as enacted in the State of Illinois with respect to all of Mortgagor’s
right, title and interest, whether now owned or existing or hereafter acquired
or arising, in all Property and Personalty which constitutes fixtures and
personal property, and that a security interest shall attach thereto, and to all
products and proceeds thereof, for the benefit of Lender to secure the
Obligations.

 

16.           Transfer of the Property.  Mortgagor shall not sell, assign,
mortgage, hypothecate, transfer, or sublease the Property, without the prior
written consent of the Noteholder, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

17.           Liens.  This Mortgage is and shall be maintained as a valid
mortgage lien on the Property subject to no other liens, claims or encumbrances,
except for liens created pursuant to the First Mortgage, the Senior Loan
Documents, any Secured Working Capital Loan, this Mortgage and except as set
forth on Exhibit B hereto.  Mortgagor shall not create or permit to exist any
security interest, lien, claim or other encumbrance against the Property, except
for except for liens created pursuant to the First Mortgage, the Senior Loan
Documents and any Secured Working Capital Loan, this Mortgage, liens in respect
of local real property taxes which are not yet due and payable, and except as
set forth on Exhibit B hereto.

 

10

--------------------------------------------------------------------------------


 

18.           Default.  The Obligations shall become immediately due and payable
in full as provided in the Note, and in addition, the Obligations shall become
immediately due and payable in full at the option of the Noteholder upon the
occurrence of any one or more of the following (subject to prior written notice
specifying the default and providing for a thirty (30) day opportunity to cure
or other shorter applicable cure period as provided herein) (an “Event of
Default”):

 

(a)           Mortgagor shall fail to pay any installment of principal, interest
or fees, if any, owing under the Note or under any of the other Obligations in
accordance with their respective terms and such failure continues for a period
beyond any applicable grace period afforded in the Debt Documents;

 

b)            Mortgagor shall fail to pay any Imposition on or before the date
such Imposition may be paid without any penalty, interest or other premium;

 

c)             Mortgagor shall fail to pay timely any premiums for insurance
required hereunder or Mortgagor shall fail to reimburse the Noteholder on demand
for premiums paid by them on the insurance required hereunder;

 

d)            Mortgagor shall directly or indirectly create, suffer or permit to
be created or to stand against the Property or against the rents, issues and
profits therefrom, any lien, security interest, charge, mortgage, Mortgage or
other encumbrance not expressly permitted herein or in the Subordinated Loan
Agreement or other Debt Documents without in each instance obtaining the
Noteholder’ prior written consent thereto;

 

e)             Mortgagor’s default in the observance or performance of any other
monetary or non-monetary covenant of Mortgagor hereunder (other than a covenant
the performance or observance of which is specifically referred to elsewhere in
this section) beyond any applicable grace period, including, but not limited to,
the obligations under the Lease set forth in paragraph 4 of this Leasehold
Mortgage, or any of the Debt Documents;

 

f)             Any representation or warranty of Mortgagor to the Noteholder set
forth herein, or in the other Debt Documents, having been incorrect, incomplete
or misleading in any material respect at the time when made, or any such
representation or warranty subsequently becomes incorrect, incomplete or
misleading in any material respect and Mortgagor fails to give the Noteholder
prompt notice thereof;

 

g)            Except as otherwise provided for in this Leasehold Mortgage,
Mortgagor shall sell, convey, alienate, assign or otherwise transfer the
Property, or any part thereof or interest therein, in any manner, whether
voluntary, involuntary, by operation of law or otherwise, or Mortgagor shall
enter into any agreement, written or oral, to so sell, convey, alienate, assign
or otherwise transfer the Property, or any part thereof or interest therein;

 

h)            There shall occur a default or an event of default under any other
mortgage or like real property security instrument which encumbers the Property,
including, but not limited to, the First Mortgage, the Senior Loan Documents or
under any document evidencing any obligation secured thereby, or any foreclosure
or similar proceeding shall commence with respect to the Property;

 

11

--------------------------------------------------------------------------------


 

i)              The condemnation or taking of any part of the Leased Premises
which, in the Noteholder’ determination, materially and adversely affects the
use or intended use of the Property as a whole or otherwise materially and
adversely affects Mortgagor’s business prospects;

 

j)              Any loss, theft, damage or destruction of any of the Property
not fully covered (subject to such deductibles as are permitted) by insurance;

 

k)             If there shall occur any default or event of default (however
defined or described) under the Note or any of the other Debt Documents;

 

l)              If any judgment or order, singly or in the aggregate, for the
payment of money in excess of $100,000 shall be rendered against Mortgagor or
any of its assets and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order, or (ii) there shall be
any period of fifteen (15) consecutive days during which a stay of enforcement
of such judgment or order by reason of a pending appeal or otherwise, shall not
be in effect;

 

m)            If this Leasehold Mortgage after delivery to the Noteholder shall
for any reason, except to the extent permitted by the terms thereof, cease to
create a valid and perfected lien and security interest in any of the collateral
purported to be covered thereby; or

 

n)            Any challenge, whether by litigation or otherwise, shall be
asserted against the validity of the Note, this Leasehold Mortgage or any of the
Debt Documents, including, without limitation, a claim that such transaction
violates any federal, state or municipal constitution, charter, law, ordinance,
regulation, resolution or rule, or any court order.

 

Notwithstanding the foregoing, no Event of Default may be declared or shall be
deemed to exist or be continuing if the events which would otherwise constitute
an Event of Default are primarily attributable to the negligence or intentional
misconduct of the Noteholder or an affiliate of the Noteholder or a failure by
the Noteholder or an affiliate of the Noteholder to operate the Mortgagor’s
biodiesel plant substantially in accordance with the terms of any management and
operational services agreement or similar agreement between Mortgagor and the
Noteholder or an affiliate of the Noteholder.

 

19.           Appointment of Receiver.  Subject to the First Mortgage, the
Senior Loan Documents and any Secured Working Capital Loan, after the occurrence
of an Event of Default, or if any action shall be commenced to foreclose this
Mortgage, without obligation to do so, the Noteholder, to the extent permitted
by applicable law, may apply for the appointment of a receiver of the rents,
issues and profits of the Property without notice or demand, and shall be
entitled to the appointment of such receiver as a matter of right, without
consideration of the value of the Property as security for the amounts due to
the Noteholder or the solvency of any Person liable for the payment of such
amounts.

 

20.           Acceleration; Remedies.  Upon the occurrence of an Event of
Default at any time thereafter and subject to the First Mortgage, the Senior
Loan Documents and any Secured Working Capital Loan and any applicable notice
and cure provisions, the Noteholder, at their option, may exercise any one or
more of the following rights and remedies, in addition to any

 

12

--------------------------------------------------------------------------------


 

other rights or remedies provided for under (i) any of the other Debt Documents
or (ii) by law or equity:

 

 a)      Accelerate Obligations.  Lender shall have the right at its option
without notice to Mortgagor to declare the entire Obligations immediately due
and payable.

 

b)       Collect Rents.  The Noteholder shall have the right, without notice to
Mortgagor, to take possession of the Property and collect the rents, including
amounts past due and unpaid and apply the net proceeds, over and above the
Noteholder’ costs, against the Obligations.  In furtherance of this right, the
Noteholder may require any tenant or other user of the Property to make payments
of rent or use fees directly to the Noteholder. If the rents are collected by
the Noteholder, then Mortgagor irrevocably designates the Noteholder as
Mortgagor’s attorney-in-fact to endorse instruments received in payment thereof
in the name of Mortgagor and to negotiate the same and collect the proceeds. 
Payments by tenants or other users to  the Noteholder in response to the
Noteholder’ demand shall satisfy the obligations for which the payments are
made, whether or not any proper grounds for the demand existed.  The Noteholder
may exercise their rights under this subparagraph either in person, by agent, or
through a receiver.

 

c)       UCC Remedies.  The Noteholder shall have the right to exercise any or
all of the remedies available to the Noteholder under the Uniform Commercial
Code in effect in the applicable state as to any of the Property subject
thereto.

 

d)       Mortgagee in Possession.  To the extent permitted by applicable law and
subject to the First Mortgage, the Senior Loan Documents and any Secured Working
Capital Loan,  the Noteholder shall have the right to be placed as mortgagee in
possession or to have a receiver appointed to take possession of all or any part
of the Property, with the power to protect and preserve the Property, to operate
the Property preceding foreclosure or sale, and to collect the rents from the
Property and apply the proceeds, over and above the cost of the receivership,
against the Obligations.  The mortgagee in possession or receiver may serve
without bond if permitted by law.  The Noteholder’ right to the appointment of a
receiver shall exist whether or not the apparent value of the Property exceeds
the Obligations by a substantial amount.  Employment by  the Noteholder shall
not disqualify a person from serving as a receiver

 

e)       Foreclosure.  The Noteholder may, to the extent permitted by law and
subject to the First Mortgage, the Senior Loan Documents and any Secured Working
Capital Loan, institute an action of judicial foreclosure, or take such other
action as the law may allow, at law or in equity, to enforce this Mortgage and
to realize upon the Property or any other security which is herein or elsewhere
provided for, and to proceed to final judgment and execution for the entire
unpaid balance of the Obligations, together with, to the extent permitted by
applicable law, all other sums secured by this Mortgage, all costs of suit, and
interest at the then applicable rate under the Note on any judgment obtained by
the Noteholder from and after the date of any judicial sale of the Property
(which may be sold in one parcel or part or in such parcels or parts, manner or
order as the Noteholder shall elect) until actual payment is made to the
Noteholder on the full amount due the Noteholder.  The Noteholder may foreclose
or otherwise realize upon one parcel or any other part of the Property, on one
or more occasions, without releasing this Mortgage or precluding the further
foreclosure or other realization hereunder of any other parcels or parts of the
Property not so foreclosed or realized upon.  Failure to join or to provide
notice to

 

13

--------------------------------------------------------------------------------


 

tenants or any other Persons as defendants or otherwise in any foreclosure
action or suit shall not constitute a defense to such foreclosure or other
action.  Upon any foreclosure sale, whether by virtue of judicial proceedings or
otherwise, the Noteholder may bid and purchase the Property or any part thereof
or interest therein, and upon compliance with the terms of the sale, may hold,
retain, possess and dispose of the same in the Noteholder’ own absolute right,
without further accountability.  In lieu of paying cash for the Property, the
Noteholder may make settlement for the purchase price by crediting against the
sums secured by this Leasehold Mortgage the sale price of the Property as
adjusted for the expenses of sale and costs of the action and any other sums for
which Mortgagor is obligated to reimburse the Noteholder under this Leasehold
Mortgage.

 

d)           Deficiency Judgment.  If permitted by applicable law, the
Noteholder may obtain a judgment for any deficiency remaining in the Obligations
due to The Noteholder after application of all amounts received from the
exercise of rights provided in this section.

 

e)            Other Remedies.  Exercise each of its other rights and remedies
under this Leasehold Mortgage.

 

f)              Application of Proceeds.  Except as otherwise required by law,
apply the proceeds of any foreclosure or disposition hereunder to payment of the
following:  (i) the expenses of such foreclosure or disposition, (ii) the cost
of any search or other evidence of title procured in connection therewith and
revenue stamps on any deed or conveyance, (iii) all sums expended under the
terms  hereof, not then repaid, with accrued interest in the amount provided
herein, (iv) all other sums secured hereby and (v) the remainder, if any, to the
person or persons legally entitled thereto.

 

21.           Subleases.  Subject to the First Mortgage, the Senior Loan
Documents and any Secured Working Capital Loan, Mortgagor hereby assigns to the
Noteholder its interests as sublessor in all subleases of the Property, or any
portion thereof, and its interests in any assignable licenses, permits or
agreements pertaining to the Property, in each case whether now existing or
hereafter acquired or entered into (provided, however, that this provision shall
in no way modify the restrictions under Section 16 hereof).  Such assignments
shall be evidenced from time to time by such other and further instruments as
the Noteholder may request.  This assignment, however, shall not be deemed or
construed to be a consent by the Noteholder to any lease, license, permit, or
agreement so assigned or to impose upon the Noteholder any obligations with
respect thereto.

 

Mortgagor shall not materially modify, cancel, terminate, accept a surrender of,
or accept any prepayment of rent in excess of a period not more than one month
on any such sublease, without first obtaining the written consent of the
Noteholder.

 

22.           Intentionally Omitted.

 

23.           No Merger of Leasehold Estate.  Unless the Noteholder shall
consent in writing, the fee title to the property demised by the Lease and the
Leasehold shall not merge, but shall always remain separate and distinct,
notwithstanding the union of such estates either in the Lessor, Mortgagor, or a
third party, by purchase or otherwise.  If Mortgagor acquires the fee title of
any estate or interest in the Property superior to the Lease, it shall
immediately notify the Noteholder of such acquisition and, upon request, shall
execute and deliver such further

 

14

--------------------------------------------------------------------------------


 

documents as may be required to further evidence the grant and conveyance to the
Noteholder of all interest so acquired to such property.  Such execution and
delivery, however, shall not be deemed a condition to the lien of this Leasehold
Mortgage, which shall, upon any acquisition by Mortgagor in the fee interest of
the Property, automatically secure such fee interest with a priority dating to
the date hereof.

 

24.                               Waiver of Redemption.  To the extent permitted
by applicable law, Mortgagor hereby irrevocably waives and releases: (i) any
right of redemption after the date of any sale of the Property upon foreclosure,
whether statutory or otherwise, in respect of the Property now or hereafter in
force (irrespective of whether the Noteholder or any other Person purchases the
Property at such foreclosure); (ii) the benefit of any and all valuation and
appraisement laws now or hereafter in force; (iii) all exemption laws whatsoever
and all moratoriums, extensions or stay laws or rules, or orders of court in the
nature of either of them, now or hereafter in force; and (iv) any right to have
the Property marshalled upon any foreclosure of this Leasehold Mortgage. 
Without limiting the foregoing, Mortgagor waives all rights of reinstatement and
redemption pursuant to 735 ILCS 5/15-1601 et seq., as the same may be amended
from time to time.

 

25.                               Notice of Default Under Lease.  Mortgagor
shall notify the Noteholder in writing within three (3) days after the receipt
of a notice of default from Lessor under the Lease.

 

26.                               Expenses of Lender.  To the extent permitted
by applicable law, all costs and expenses paid or incurred by the Noteholder,
including, without limitation, attorneys’ fees, in any action, proceeding or
dispute of any kind in which the Noteholder is made a party or appears as
plaintiff or defendant, affecting the Noteholder, this Leasehold Mortgage, the
other Debt Documents and/or the Property, including, but not limited to, the
enforcement of this Leasehold Mortgage, any condemnation action involving the
Property, any action to protect the security hereof, or any case or proceeding
under Title 11 of the United States Code, with interest thereon from the time of
payment by the Noteholder at the Default Rate, shall be added to and included in
the Obligations and shall be secured  by this Leasehold Mortgage and, upon
demand, shall be immediately due from Mortgagor.

 

27.                               Interest After Maturity.  The principal amount
of the Obligations and any other amounts secured by this Leasehold Mortgage and,
to the extent permitted by law, any accrued interest thereon, shall bear
interest from and after maturity, whether or not resulting from acceleration, at
the Default Rate, payable on demand, but this shall not constitute an extension
of time for payment of the Obligations or such other amounts or accrued
interest.

 

28.                               Attorneys’ Fees.  If this Leasehold Mortgage
shall be foreclosed, or if any of the other Debt Documents are placed in the
hands of an attorney for collection or is collected through any court, including
any bankruptcy court, Mortgagor, to the extent permitted by applicable law,
shall pay to the Noteholder reasonable attorneys’ fees, court costs,
disbursements and other costs incurred (irrespective of whether litigation is
commenced in pursuance thereof) in collecting or attempting to collect the
Obligations or enforcing or defending the Noteholder’ rights hereunder, or under
the other Debt Documents, or under any other collateral securing the
Obligations, and all allowances provided by law, to the extent allowed by the
laws of the state in which the Property is located, or any state in which any of
such other collateral for the Obligations is situated, or other applicable law.

 

15

--------------------------------------------------------------------------------


 

29.                               Discontinuance of Action.  The Noteholder may
from time to time, to the extent permitted by applicable law, take action to
recover any sums, whether interest, principal or any other obligation or sums,
required to be paid under this Leasehold Mortgage or the other Debt Documents,
as the same become due, without prejudice to the right of the Noteholder
thereafter to bring an action of foreclosure, or any other action, for a default
existing when such earlier action was commenced.  If the Noteholder shall have
proceeded to enforce any right under this Leasehold Mortgage or the other Debt
Documents, and such proceedings shall have been discontinued or abandoned for
any reason, then in every such case Mortgagor and the Noteholder shall be
restored to their former positions and the rights, remedies and powers of all
parties hereto shall continue as if no such proceedings had been taken.

 

30.                                 Taxes.

 

a)                                      Upon passage after the date of this
Leasehold Mortgage of any law of the United States, the State of Illinois or any
other governmental entity which deducts from the value of real property, for
purposes of taxation, any indebtedness secured by mortgages or which changes in
any way the laws for the taxation of mortgages or debts secured by mortgages for
State or local purposes or the manner of the collection of any such taxes, and
which imposes a tax, either directly or indirectly, on this Leasehold Mortgage
or all or any part of the sum secured hereby or the interest thereon, the
Noteholder may declare the whole of the Obligations and the interest accrued
thereon, due on a date to be specified by not less than thirty (30) days’
written notice to Mortgagor; provided, however, that such declaration shall be
ineffective if Mortgagor is permitted by law to pay such tax in addition to all
other payments required hereunder, without any penalty or charge thereby
accruing to the Noteholder, and if Mortgagor pays such tax on or before the date
specified by the Noteholder in such notice.

 

b)                                     Mortgagor shall pay any taxes except
income taxes imposed on the Noteholder relating to this Leasehold Mortgage.

 

31.                                 Recording and Other Fees; Further
Assurances.  Mortgagor shall pay all recording and filing fees, all recording
taxes and all other costs and expenses in connection with the preparation,
execution and recordation and other manner of perfection of this Leasehold
Mortgage and any other Debt Documents, and shall reimburse the Noteholder on
demand for all costs and expenses of any kind incurred by or on behalf of the
Noteholder in connection therewith.  Mortgagor agrees to execute and deliver
promptly such instruments and other documents, and promptly to take such action
or promptly refrain from taking such action, as the Noteholder may request, from
time to time, to evidence, create, perfect, continue or otherwise assure the
Noteholder of the real and personal property security interests granted, or
purported to be granted, to or for the benefit of the Noteholder hereunder and
all other rights and benefits granted, or purported to be granted, to or for the
benefit of the Noteholder hereunder; all at the sole cost and expense of
Mortgagor.  Without limiting the generality of the foregoing, Mortgagor shall,
at any time on request of the Noteholder, execute or cause to be executed and
shall deliver financing statements, continuation statements, security
agreements, or the like, in respect of any Property and Mortgagor shall pay all
filing fees, including, without limitation, fees for filing continuation
statements, in connection with such financing statements.

 

32.                               Forbearance by the Noteholder not a Waiver. 
Any forbearance by the Noteholder in the exercise of any right or remedy
hereunder, under the Note, or otherwise afforded by

 

16

--------------------------------------------------------------------------------


 

applicable law, shall not be a waiver of or preclude the exercise of any such
right or remedy.  Any waiver by the Noteholder of an Event of Default must be
explicitly stated in writing signed by the Noteholder and shall not be deemed a
waiver of any other Event of Default or of the same type of Event of Default on
any other occasion in the future.

 

33.                               Mortgagor Not Released.  Extension of the time
for payment or modification of the amortization of the sums secured by this
Leasehold Mortgage granted by the Noteholder shall not in any manner operate to
release the liability of Mortgagor or any endorser or guarantor, except strictly
in accordance with the terms of any such extension or modification.  The
Noteholder may grant such extension or modification without consent of any
endorser or guarantor.  No such extension or modification shall affect the
priority of this Leasehold Mortgage or impair the security hereof.

 

34.                               Remedies Cumulative.  All remedies provided in
this Leasehold Mortgage are distinct and cumulative to any other right or remedy
under this Leasehold Mortgage, the other Debt Documents, or afforded by law or
equity, and may be exercised concurrently, independently, or successively.

 

35.                               Release.  Any part of the Property may be
released from the lien and security interest of this Leasehold Mortgage without
affecting the lien and security interest of the remaining Property.  Upon
payment and performance in full of all Obligations hereunder, the Noteholder
shall, at Mortgagor’s expense, cause to be filed a release of this Leasehold
Mortgage and suitable statements of termination of any financing statement on
file.  If, however, payment is made by Mortgagor, whether voluntarily or
otherwise, or by any third party, on the indebtedness and thereafter the
Noteholder are forced to remit the amount of that payment (a) to Mortgagor’s
trustee in bankruptcy or to any similar person under any federal or state
bankruptcy law or law for the relief of debtors, (b) by reason of any judgment,
decree or under any court or administrative body having jurisdiction over the
Noteholder or any of the Noteholder’ property, or (c) by reason of any
settlement or compromise of any claim made by the Noteholder with any claimant
(including without limitation Mortgagor), the indebtedness shall be considered
unpaid for the purpose of enforcement of this Mortgage and this Mortgage shall
continue to be effective or shall be reinstated, as the case may be,
notwithstanding any cancellation of this Mortgage or of any note or other
instrument or agreement evidencing the indebtedness and the Property will
continue to secure the amount repaid or recovered to the same extent as if that
amount never had been originally received by the Noteholder, and Mortgagor shall
be bound by any judgment, decree, order, settlement or compromise relating to
the Obligations or to this Mortgage.

 

36.                               Possession.  Until in default, Mortgagor may
remain in possession and control of and operate and manage the Property and
collect the rents from the Property.


 


37.                               NOTICES.  ALL NOTICES, DEMANDS, CONSENTS,
APPROVALS AND REQUESTS GIVEN OR REQUIRED TO BE GIVEN BY ANY PARTY HERETO TO ANY
OTHER PARTY HERETO SHALL BE IN WRITING AND DELIVERED (A) IN PERSON, BY MESSENGER
OR OVERNIGHT COURIER, (II) BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED AND POSTAGE PREPAID, OR (III) BY FACSIMILE, TO THE APPLICABLE PARTY AT
ITS ADDRESS OR FACSIMILE NUMBER SET FORTH BELOW, OR AT SUCH OTHER ADDRESS OR
FACSIMILE NUMBER AS SUCH PARTY HEREAFTER MAY DESIGNATE AS ITS ADDRESS FOR
COMMUNICATIONS HEREUNDER BY NOTICE SO GIVEN.

 

17

--------------------------------------------------------------------------------


 

If to Mortgagor:

 

Blackhawk Biofuels, LLC

 

 

22 South Chicago Avenue

 

 

Freeport, Illinois 61032

 

 

Attention: Ronald L. Mapes, Chair

 

 

Facsimile: (815) 235-4727

 

 

 

With copy to:

 

Lindquist & Vennum PLLP

 

 

4200 IDS Center

 

 

80 South Eighth Street

 

 

Minneapolis, Minnesota 55402

 

 

Attention: Dean R. Edstrom

 

 

Facsimile: (612) 371-3207

 

 

 

If to Noteholder:

 

REG Ventures, LLC

 

 

416 S. Bell Avenue, P.O. Box 8808

 

 

Ames, Iowa 50010

 

 

Attention: Jeffrey Stroburg

 

 

Facsimile: (515) 239-8009

 

 

 

With copy to:

 

Wilcox Polking Gerken Schwarzkopf & Copeland, P.C.

 

 

115 E. Lincolnway Street, Suite 200

 

 

Jefferson, Iowa 50129

 

 

Attention: John A. Gerken

 

 

Facsimile: (515) 386-8531

 

Such notices and communications shall be deemed delivered upon receipt (or
refusal to accept delivery) provided that all notices and communications sent by
facsimile shall also be evidenced by the facsimile machine’s confirmation
identifying the recipient’s facsimile number and transmission and provided
further that all notices or other communications sent by facsimile shall also
delivered by another means permitted by under this Section.

 

38.                               Severability.  If any term or provision of
this Leasehold Mortgage or the application thereof to any Person or circumstance
shall to any extent be invalid or unenforceable, the remainder of this Leasehold
Mortgage, or the application of such term or provision to Persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term and provision of this Leasehold Mortgage
shall be valid and enforceable to the fullest extent permitted by law.  If any
payments (including, without

 

18

--------------------------------------------------------------------------------


 

limitation, any interest payments) required to be made hereunder or under the
other Debt Documents shall be in excess of the amounts allowed by law, the
amounts of such payments shall be reduced to the maximum amounts allowed by law.

 

39.                               Indemnification Against Liabilities. 
Mortgagor shall protect, indemnify, hold harmless and defend the Noteholder from
and against any and all liabilities, obligations, claims, damages, penalties,
causes of action, costs and expenses (including, without limitation, attorneys’
fees and expenses) imposed upon incurred by or asserted against the Noteholder
by reason of (a) ownership of an interest in the Property, (b) any accident or
injury to or death of Persons or loss of or damage to or loss of the use of
property occurring on or about the Property, or the adjoining sidewalks, curbs,
vaults and vault spaces, if any, streets, alleys or ways, (c) any use, non-use
or condition of the Property, or the adjoining sidewalks, curbs, vaults and
vault spaces, if any, streets, alleys or ways, (d) any failure on the part of
Mortgagor to perform or comply with any of the terms of this Leasehold Mortgage
or the other Debt Documents, (e) performance of any labor or services or the
furnishing of any materials or other property in respect of the Property made or
suffered to be made by or on behalf of Mortgagor, (f) any negligence or other
tortious act on the part of Mortgagor or any of its agents, contractors,
lessees, licensees or invitees, or (g) any work in connection with any
alterations, changes, new construction or demolition of the Property; except to
the extent that any such liabilities, obligations, claims, damages, penalties,
causes of actions, costs or expenses are, caused by, or otherwise arise out of,
the Noteholder’ gross negligence or intentional misconduct.  Mortgagor will pay
and hold the Noteholder harmless against any and all liability with respect to
any intangible personal property tax or similar imposition of the state in which
the Property is located or any subdivision or authority thereof now or hereafter
in effect, to the extent that the same may be payable by the Noteholder in
respect of this Leasehold Mortgage, the other Debt Documents or the
Obligations.  All amounts payable to the Noteholder under this section shall be
payable on demand and shall be deemed Obligations secured by this Leasehold
Mortgage and any such amounts which are not paid within five days after demand
therefor shall bear interest at the Default Rate from the date of such demand. 
In case any action, suit or  proceeding is brought against the Noteholder by
reason of any such occurrence, Mortgagor, upon request of the Noteholder will,
at Mortgagor’s expense, resist and defend such action, suit or proceeding or
cause the same to be resisted or defended by counsel designated by Mortgagor and
approved by the Noteholder.  All of Mortgagor’s obligations under this section
shall survive the foreclosure, release or other termination of this Leasehold
Mortgage and the satisfaction of the Obligations.  Notwithstanding the
foregoing, no indemnification shall be required under this Section 39 if the
events which would otherwise require such indemnification are primarily
attributable to the negligence or intentional misconduct of the Noteholder or an
affiliate of the Noteholder or a failure by the Noteholder or an affiliate of
the Noteholder to operate the Mortgagor’s biodiesel plant substantially in
accordance with the terms of any management and operational services agreement
or similar agreement between Mortgagor and the Noteholder or an affiliate of the
Noteholder.

 

40.                               Environment.

 

(a)                                  With respect to the Property, Mortgagor
shall at all times comply in all respects with all Environmental Laws.  The
Noteholder shall not assume or be deemed to assume any responsibility,
liability, or obligation with respect to compliance with any federal, state, or
local environmental law, rule, regulation, order, permit, license, ordinance,
judgment or decree;

 

19

--------------------------------------------------------------------------------


 

provided, however, that in the event of the imposition or assumption for any
reason whatsoever of any such responsibility, liability, or obligation,
Mortgagor agrees to indemnify and hold the Noteholder harmless from and against
any and all claims, liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements, of any kind or
nature whatsoever, including without limitation, attorneys’ and experts’ fees,
which may be imposed on, incurred by or asserted against it in any way relating
to or arising from the Obligations, this Leasehold Mortgage, the other Debt
Documents and/or the Property.  All of Mortgagor’s obligations under this
section shall survive the foreclosure, release or other termination of this
Leasehold Mortgage and the satisfaction of the Obligations.

 

(b)                                 Notices. Mortgagor shall give prompt written
notice to the Noteholder of:

 

i)                                         any proceeding or written inquiry by
any governmental authority with respect to the presence of any Hazardous
Substance on the Property or the migration thereof from or to other property;

 

ii)                                      all written claims made or threatened
by any third party against Mortgagor or the Property relating to any loss or
injury resulting from any Hazardous Substance;

 

iii)                                   Mortgagor’s discovery of any occurrence
or condition on the Property or any real property adjoining or in the vicinity
of the Property that would reasonably be expected to cause the Property or any
part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use of the Property under any applicable
Environmental Law, or to be otherwise subject to any material restrictions on
the ownership, occupancy, transferability or use of the Property under any
applicable Environmental Law;

 

iv)                                  the discovery of any release of a Hazardous
Substance at, on or under or from the Property which must be reported to a
governmental authority under any applicable Environmental Law or which may
require remediation under any Environmental Law;

 

v)                                     any written notice of violation or
complaint from a governmental authority and relating to an applicable
Environmental Law;

 

vi)                                  any written notices or reports Mortgagor
provides to a governmental authority relating to instances of noncompliance with
an applicable Environmental Law; and

 

v)                                     any written application Mortgagor
provides to a governmental authority to obtain or amend a permit or approval
relating to the generation, storage, processing, emission, treatment, or
disposal of a Hazardous Substance or air contaminant.

 

Notwithstanding the foregoing, Mortgagor’s notice requirements with respect to
any matter involving Property consisting of facilities leased by the Mortgagor
for the storage and/or handling of Inventory shall be limited to those matters
to which Mortgagor has knowledge.

 

20

--------------------------------------------------------------------------------


 

c)                                      Remedial Work.  In the event that any
investigation, site monitoring, containment, cleanup, removal, restoration or
other remedial work of any kind or nature (the “Remedial Work”) is required to
be undertaken under any applicable local, state or federal law or regulation,
any judicial order, or by any governmental entity because of, or in connection
with, the current or reasonably threatened future presence or release of a
Hazardous Substance in or into the air, soil, groundwater, surface water or soil
vapor at, on, about, under or within the Property (or any portion thereof),
Mortgagor shall promptly after written demand for performance thereof by
appropriate governmental authorities (or such shorter period of time as may be
required under any applicable law, regulation, order or agreement or, if any
applicable law, regulation, order or agreement expressly specifies a longer 
period of time, such longer period), commence and thereafter diligently
prosecute to completion, all such Remedial Work.  All costs and expenses of such
Remedial Work shall be paid by Mortgagor. In the event Mortgagor shall fail to
timely commence, or cause to be commenced, or fail to diligently prosecute to
completion, such Remedial Work following the Noteholder’ written notice to
Mortgagor of such alleged failure and adequate time for Mortgagor to correct
such alleged failure, the Noteholder may, but shall not be required to, cause
such Remedial Work to be performed and all reasonable costs and expenses
thereof, or incurred in connection therewith, shall become part of the
indebtedness secured hereby. e)     Environmental Risk Assessment.  At any time
(a) the Noteholder reasonably believe that Hazardous Substances have been
disposed of on, or have been released to or from any of the Property and such
release or disposal may reasonably be expected to result in liability to
Mortgagor or the Noteholder under applicable Environmental Laws (a “Triggering
Event”), or (b) after an Event of Default within thirty (30) days after a
written request therefor by the Noteholder, Mortgagor shall deliver to the
Noteholder a report prepared at Mortgagor’s expense by an environmental
consultant acceptable to Mortgagor detailing the results of an environmental
investigation with respect to the Triggering Event or the matter resulting in
the Event of Default the scope of which is acceptable to the Noteholder,
including results of any soil and ground water samples that may have been taken
in connection with such investigation.

 

41.                               No Representations.  By accepting or approving
anything required to be observed, performed or fulfilled, or to be given to the
Noteholder pursuant to this Leasehold Mortgage or the other Debt Documents,
including, but not limited to, any officer’s certificate, balance sheet,
statement of profit and loss or other financial statement, survey, appraisal or
insurance policy, the Noteholder shall not be deemed to have warranted or
represented the sufficiency, legality, effectiveness or legal effect of the
same, or of any term, provision or condition thereof, and such acceptance or
approval thereof shall not be or constitute any warranty or representation with
respect thereto by the Noteholder.

 

42.                             Certain Definitions.  The following terms shall,
for all purposes of this Leasehold Mortgage, have the respective meanings herein
specified unless the context otherwise requires:

 

 “Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in St. Louis, Missouri.

 

“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.

 

21

--------------------------------------------------------------------------------


 

“Default Rate” means the rate of interest payable upon an Event of Default as
provided in the Note.

 

 “Environmental Laws” means any applicable laws (whether statutory, common law
or otherwise), rules, regulations, orders, permits, licenses, ordinances,
judgments or decrees of all governmental authorities (whether federal, state,
local or otherwise), including, without limitation, all laws regarding public
health or welfare, environmental protection, water or air pollution, composition
of products, underground storage tanks, toxic substances or chemicals, solid and
special wastes, hazardous wastes, substances, material or chemicals, waste,
used, or recycled oil, asbestos, occupational health and safety, nuisances,
trespass, and negligence;

 

“Event of Default” means those events set forth in Section 18 of this Leasehold
Mortgage.

 

“Hazardous Substance” means one or more of the following substances:

 

A.                                   those substances included within the
definitions of “hazardous substances,” “hazardous materials” or “toxic
substances,” in CERCLA, SARA, RCRA, Toxic Substances Control Act, Federal
Insecticide, Fungicide and Rodenticide Act and the Hazardous Materials
Transportation Act (49 U.S.C. Sections 1801 et seq.);

 

B.                                     such other substances, materials and
wastes which are or become regulated as hazardous or toxic under applicable
local, state or federal law, or the United States government, or which are
classified as hazardous or toxic under federal, state, or local laws or
regulations; and

 

C.                                     any material, waste or substance which is
(i) asbestos, (ii) polychlorinated biphenyls, (iii) designated as a “hazardous
substance” pursuant to Section 311 of the Clean Water Act, 33 U.S.C. Sections
1251 et seq. (33 U.S.C. §1321) or listed pursuant to Section 307 of the Clean
Water Act (33 U.S.C. §1317), (iv) explosives, (v) radioactive materials, or
(vi) petroleum, petroleum products or any fraction thereof.

 

“Person” means an individual, corporation, partnership, trust, governmental
entity or  any other entity, organization or group whatsoever.

 

43.                               Successors and Assigns.  The terms, covenants
and provisions of this Leasehold Mortgage shall apply to and be binding upon
Mortgagor and all subsequent owners and other Persons who have an interest in
the Property, and shall inure to benefit of the Noteholder, the successors and
assigns of the Noteholder, and all subsequent holders of this Leasehold
Mortgage, but the provisions of this section shall not be construed to modify
the provisions of this Leasehold Mortgage relating to default upon transfer of
the Property.

 

44.                               Waiver of Jury Trial.  TO THE FULLEST EXTENT
PERMITTED BY LAW, AND AS SEPARATELY BARGAINED-FOR CONSIDERATION TO THE
NOTEHOLDER, MORTGAGOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY (WHICH THE
NOTEHOLDER ALSO WAIVES) IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY
KIND ARISING OUT OF OR OTHERWISE RELATING TO THIS MORTGAGE, ANY DOCUMENTS,
INSTRUMENTS OR AGREEMENTS EXECUTED

 

22

--------------------------------------------------------------------------------


 

AND DELIVERED IN CONNECTION HEREWITH, THE OBLIGATIONS, OR THE NOTEHOLDER’S
CONDUCT IN RESPECT OF ANY OF THE FOREGOING..  TO EFFECTUATE THE FOREGOING, THE
NOTEHOLDER IS HEREBY GRANTED AN IRREVOCABLE POWER OF ATTORNEY TO FILE, AS
ATTORNEY-IN-FACT FOR THE MORTGAGOR, A COPY OF THIS AGREEMENT IN ANY COURT, AND
THE COPY OF THIS AGREEMENT SO FILED SHALL CONCLUSIVELY BE DEEMED TO CONSTITUTE
MORTGAGOR’S WAIVER OF TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR
OTHERWISE RELATING TO ANY OF THE DEBT DOCUMENTS, THE OBLIGATIONS, THE COLLATERAL
OR THE NOTEHOLDER’S CONDUCT IN RESPECT OF ANY OF THE FOREGOING..

 

45.                               Venue.  Any litigation under this Leasehold
Mortgage shall be commenced in the district courts of the State of Iowa, with
venue in Polk County, Iowa provided, however, that any litigation with respect
to the foreclosure or realization upon the Mortgagee’s security interest in the
Leased Premises shall be commenced in the district courts of the county in which
the Leased Premises is located.

 

46.                               Miscellaneous.

 

a)                                      This Leasehold Mortgage and its
provisions cannot be changed, waived, discharged or terminated orally but only
by an agreement in writing, signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

 

b)                                     This Leasehold Mortgage and the rights of
the parties hereunder shall for all purposes be governed by the internal laws of
the State of Illinois.

 

c)                                      This Leasehold Mortgage shall be
construed without regard to any presumption or rule requiring construction
against the party causing such instrument or any portion thereof to be drafted.

 

d)                                     All terms and words used in this
Leasehold Mortgage, regardless of the number or gender in which they are used,
shall be deemed to include any other number and any other gender as the context
may require.

 

e)                                      If there shall be more than one
Mortgagor, the representations, warranties, covenants and other obligations of
Mortgagor hereunder shall be the joint and several representations, warranties,
covenants and other obligations of each and every Mortgagor.  Whenever the terms
of this Leasehold Mortgage prohibit Mortgagor from doing or permitting to be
done, whether voluntarily or otherwise, any act or event, any such negative
covenants shall apply to each and every Mortgagor and the failure of any one
Mortgagor in respect thereof shall be deemed a default of such negative covenant
notwithstanding that any other Mortgagor may not be in default of such negative
covenant.

 

f)                                        The section headings in this Leasehold
Mortgage are for convenience of reference only and shall not limit or otherwise
affect any of the terms hereof.

 

g)                                     All covenants contained herein shall run
with the Property until the Obligations have been fully paid and performed.

 

23

--------------------------------------------------------------------------------


 

h)                                     Time is of the essence in the payment and
performance by Mortgagor of the Obligations.

 

[SIGNATURE PAGE TO FOLLOW]

 

24

--------------------------------------------------------------------------------


 

MORTGAGOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS MORTGAGE, AND
MORTGAGOR AGREES TO ITS TERMS.

 

 

MORTGAGOR:

 

 

 

BLACKHAWK BIOFUELS, LLC

 

 

 

 

 

By:

    /S/ Ronald L. Mapes

 

 

       Ronald L. Mapes, Chair

 

ACKNOWLEDGMENT

 

STATE OF

 Illinois

 

)

 

 

 

) SS

COUNTY OF

 Carroll

 

)

 

Be it known, that on this 29 day of April, 2008, personally appeared before me
Ronald L. Mapes, who, being by me duly sworn did depose and say that he is the
Chair of BLACKHAWK BIOFUELS, LLC, a Delaware limited liability company, that the
foregoing instrument was signed on behalf of said limited liability company by
authority of its members, and said person acknowledged the within instrument to
be the free act and deed of said limited liability company.

 

In Testimony Whereof, I have hereunto set my hand and affixed my official seal
in the State and County aforesaid on the day and year first above written.

 

 

 

/S/ Mary A. Turnbaugh

 

Notary Public

 

 

My term expires:  5-14-2011

 

 

OFFICIAL SEAL

 

MARY A. TURNBAUGH

 

NOTARY PUBLIC – STATE OF ILLINOIS

 

MY COMMISSION EXPIRES:05/14/11

 

 

SUBORDINATED LEASEHOLD MORTGAGE SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of Leased Premises

 

A tract of land being part of the Northwest Quarter of Section 9, Township 19
North, Range 11 West of the Second Principal Meridian, Vermilion County,
Illinois and also part of Chs’ Leverenz First Addition to the City of Danville,
Vermilion County, Illinois, Edward C. Lamm’s Addition to Danville, Illinois and
Fred Stebe’s Addition to the City of Danville, Vermilion County, Illinois as all
3 subdivisions are recorded in the Vermilion County Recorder’s Office, and also
the vacated public Right-of-Ways for Section Street, Short Street, Anderson
Street, Harrison Street and the public alleys per City of Danville, Illinois
Ordinance Number 8499, recorded as Document Number 06-12386 in said Vermilion
County Recorder’s Office, described as follows, with bearings on a local datum:

 

Beginning at the Northeast corner of Lot 1 in said Chs’ Leverenz First Addition,
proceed North 88° 26' 08" East along an Easterly extension of the North line of
said Lot, 24.06 feet to the Westerly Right-of-Way line of the former C. & E. I.
Railroad; thence South 23° 16' 43" East along said Westerly Right-of-Way line of
the former C. & E. I. Railroad, 96.74 feet to the East Right-of-Way line of
Anderson Street; thence South 2° 27' 08" West along said East Right-of-Way line
of Anderson Street, 75.37 feet to an Easterly extension of the South line of
said Lot 1; thence South 88° 25' 51" West along said extension of the South
line, 66.16 feet to the Southeast corner of said Lot 1; thence South 2° 27' 08"
West along a Southerly extension of the East line of said Lot, 50.12 feet to the
Northeast corner of Lot 1 in Christ Evert’s 1st Addition to the City of
Danville, Illinois, as recorded in said Vermilion County Recorder’s Office, said
corner also being on the South Right-of-Way line of Harrison Street; thence
South 88° 25' 51" West along said South Right-of-Way line of Harrison Street,
280.15 feet; thence South 88° 31' 59" West along said South Right-of-Way line of
Harrison Street, 443.13 feet; thence North 2° 35' 14" East along said South
Right-of-Way line of Harrison Street, 25.15 feet; thence South 88° 31' 59" West
along said South Right-of-Way line of Harrison Street, 220.89 feet to the West
Right-of-Way line of Section Street; thence North 2° 48' 17" East along said
West Right-of-Way line of Section Street, 305.28 feet to a line being a Westerly
extension of the North line of Lot 12 in said Edward C. Lamm’s Addition; thence
North 88° 33' 27" East along said Westerly extension of the North line and along
said North line, 66.54 feet to the Northeast corner of said Lot 12; thence South
2° 45' 04" West along the East line of said Lot, 124.94 feet to the Southeast
corner of said Lot 12; thence North 88° 32' 47" East along the South lines of
Lots 11, 10, 9, 8 and 7 in said Edward C. Lamm’s Addition, 250.60 feet to the
Southeast corner of said Lot 7; thence North 2° 28' 42" East along the East line
of said Lot, 124.85 feet to the Northeast corner of said Lot 7; thence North 88°
33' 27" East along an Easterly extension of the North line of said Lot 7 and
along the North lines of Lots 6, 5, 4, 3, 2 and 1 in said Edward C. Lamm’s
Addition and along an Easterly extension of said North lines, 344.04 feet to the
West line of Lot 9 in said Fred Stebe’s Addition; thence North 2° 09' 08" East
along said West line, 30.56 feet to the Northwest corner of said Lot 9; thence
North 88° 29' 47" East along the North line of said Lot, 56.31 feet to the
Northeast corner of said Lot 9; thence South 2° 11' 37" West along the East line
of said Lot, 128.36 feet to the Southeast corner of said Lot 9; thence South 88°
26' 08" West along the South line of said Lot, 56.22 feet to the Southwest
corner of said Lot 9; thence South 2° 09' 06" West along a Northerly extension
of the West line of Lot 4 in said Chs’ Leverenz First Addition, 16.50 feet to
the Northwest corner of said Lot 4; thence North 88° 26' 08" East along the
North line of said Lot 4 and along the North lines of Lots 3 and 2 and said
North line of Lot 1, all in said Chs’ Leverenz First Addition, 281.02 feet to
the Point of Beginning, encompassing 5.924 acres more or less.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Legal Description of Soybean Oil Pipeline Easement

 

A tract of land being 20.00 feet in width and being centered upon the following
described center line and being part of the North one-half of Section 9,
Township 19 North, Range 11 West of the Second Principal Meridian, Vermilion
Country, Illinois, described as follows, with bearing on a local datum:

 

Commencing at the Northeast corner of Lot 1 in Christ Evert’s 1st Addition to
the City of Danville, Illinois, as recorded in the Vermilion County recorder’s
office, said corner also being on the South Right-of-Way line of vacated
Harrison Street (platted as Madison Street), proceed South 88° 25' 51" West
along said South Right-of-Way line, 280.15 feet; thence South 88° 31' 59" West
along said South Right-of-Way line, 161.63 feet to the True Point of Beginning
of said center line; thence South 00° 05' 56" West, 116.68 feet; thence South
45° 14' 48" East, 46.13 feet; thence South 81° 16' 37" East, 58.62 feet; thence
North 50° 05' 48" East, 34.72 feet to the point of ending of said center line.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Legal Description of Access Right of Way Easement

 

A tract of land being a part of the North one-half of Section 9, Township 19
North, Range 11 West of the Second Principal Meridian, Vermilion County,
Illinois, described as follows, with bearings on a local datum:

 

Commencing at the Northeast corner of Lot 1 in Christ Evert’s 1st Addition to
the City of Danville, Illinois, as recorded in the Vermilion County recorder’s
office, said corner also being on the South Right-of-Way line of vacated
Harrison Street (platted as Madison Street), proceed South 88° 25’ 51" West
along said South Right-of-Way line, 280.15 feet; thence South 88° 31' 59" West
along said South Right-of-Way line, 184.85 feet to the True Point of Beginning;
thence continue South 88° 31' 59" West along South Right-of-Way line, 50.30
feet; thence South 33° 31' 40" East, 42.68 feet; thence South 00° 57'  00" West,
405.00 feet; thence South 20° 47' 53" East, 210.22 feet; thence North 74° 55'
37" East, 42.68 feet, thence South 15° 19' 21" East, 136.89 feet; thence South
02° 33' 00" West, 16.14 feet to the North Right-of-Way line of North Street;
thence South 87° 27' 00" East along said North Right-of-Way line, 180.54 feet;
thence North 02° 23' 00" East, 351.45 feet; thence South 88° 09' 07" West,
130.15 feet; thence North 02° 27' 08" East, 138.58 feet; thence South 88° 16'
50" West, 195.96 feet; thence North 00° 57' 00" East, 300.00 feet; thence North
16° 15' 59" East, 4.15 feet to the True Point of Beginning, encompassing 2.922
acres more or less.

 

28

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Legal Description of Underground Gas Pipeline Easement

 

 

A tract of land being 12.00 feet in width and being centered upon the following
described center line and being part of the North one-half of Section 9,
Township 19 North, Range 11 West of the Second Principal Meridian, Vermilion
Country, Illinois, described as follows, with bearing on a local datum:

 

Commencing at the Northeast corner of Lot 1 in Christ Evert’s 1st Addition to
the City of Danville, Illinois, as recorded in the Vermilion County recorder’s
office, said corner also being on the South Right-of-Way line of vacated
Harrison Street (platted as Madison Street), proceed South 88° 25' 51" West
along said South Right-of-Way line, 6.00 feet to the True Point of Beginning of
said center line; thence South 02° 27' 08" West along a line being parallel with
the West Right-of-Way line Anderson Street, 309.50 feet; thence South 88° 33'
32" West, 477.00 feet; thence South 02° 03' 14" East, 133.94 feet; thence South
08° 49' 38" East, 50.50 feet; thence South 68° 39' 13" West, 109.57 feet; thence
South 21° 14' 31" East, 70.33 feet; thence South 12° 47' 11" East, 46.53 feet;
thence South 19° 46' 04" West, 140.44 feet; thence South 01° 35' 19" West,
204.49 feet; thence North 87° 48' 14" West, 801.27 feet; thence North 67° 37'
59"  West, 48.04 feet; thence North 46° 31' 27" West, 33.50 feet to the point of
ending of said center line.

 

29

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Legal Description of Biodiesel Pipeline Easement

 

A tract of land being 20.00 feet in width and being centered upon the following
described center line and being part of the North one-half of Section 9,
Township 19 North, Range 11 West of the Second Principal Meridian, Vermilion
Country, Illinois, described as follows, with bearing on a local datum:

 

Commencing at the Northeast corner of Lot 1 in Christ Evert’s 1st Addition to
the City of Danville, Illinois, as recorded in the Vermilion County recorder’s
office, said corner also being on the South Right-of-Way line of vacated
Harrison Street (platted as Madison Street), proceed South 88° 25’ 51" West
along said South Right-of-Way line, 280.15 feet; thence South 88° 31' 59" West
along said South Right-of-Way line, 443.13 feet; thence North 02° 34' 14" East
along said South Right-of-Way line, 25.15 feet; thence South 88° 31' 59" West
along said Right-of-Way line, 41.61 feet to the True Point of Beginning of said
center line; thence South 44° 44' 27" West, 318.70 feet; thence North 78° 26'
57" West, 107.90 feet; thence South 66° 39' 16" West, 59.97 feet; thence South
19° 59' 46" West, 10.00 feet to the point of the ending of said center line.

 

30

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Liens and Encumbrances

 

1.

 

Taxes for the year(s) 2007, 2008 and subsequent years, not yet due and payable.

 

 

 

2.

 

Easement recorded August 25, 1971, as Document No. 833649 made to Danville
Sanitary District to lay, operate, construct, maintain, etc., a sanitary sewer
line, etc.  (Affects Lot 13 Edward C. Lamm’s Addition)

 

 

 

3.

 

Easement recorded August 30, 1971, as Document No. 833795 made to Danville
Sanitary District to lay, operate, construct, maintain, etc., a sanitary sewer
line, etc.  (Affects Lot 14 Edward C. Lamm’s Addition)

 

 

 

4.

 

Easement recorded August 30, 1971, as Document No. 833794 made to Danville
Sanitary District to lay, operate, construct, maintain, etc., a sanitary sewer
line, etc.  (Affects Lot 15 Edward C. Lamm’s Addition)

 

 

 

5.

 

Easement recorded August 30, 1971, as Document No. 833793 made to Danville
Sanitary District to lay, operate, construct, maintain, etc., a sanitary sewer
line, etc.  (Affects Lot 16 Edward C. Lamm’s Addition)

 

 

 

6.

 

Easement recorded August 30, 1971, as Document No. 833813 made to Danville
Sanitary District to lay, operate, construct, maintain, etc., a sanitary sewer
line, etc.  (Affects Lot 17 Edward C. Lamm’s Addition)

 

 

 

7.

 

Rights of the public and quasi-public utilities, if any, that may fall within
the boundaries of vacated alleys and streets. As per An Ordinance Vacating
Streets and Alleys approved by the City Council of the City of Danville
September 19, 2006, as Ordinance No. 8499 and recorded September 20, 2006, as
Document No. 06-12386.

 

 

 

8.

 

Ordinance No. 5624 of the City of Danville, recorded in Book 789 page 784 as
Document 817299, and Ordinance No. 6283 recorded in Book 890 page 294 as
Document 890321, and Ordinance #150 of Danville Sanitary District recorded as
Document 81-7072, providing for a lien for delinquent sewage services, subject
to rights arising prior to the filing of a notice of lien in the Office of the
Recorder of Deeds of Vermilion County, Illinois, and all amendments thereto.

 

 

 

9.

 

Easement recorded December 13, 2006 as Document No. 06-15887 made to Illinois
Power Company d/b/a AmerenIP, its successors and assigns, to install, operate,
maintain, etc. an electric and communication line or lines, etc. (Affects Lots 1
through 6 and Lot 12 Edward C. Lamm’s Addition)

 

 

 

10.

 

Terms, agreements, provisions, conditions and limitations contained in the
Lease, executed by Bunge Milling, Inc., an Illinois corporation, as Lessor, and
Biofuels Company of America, LLC, an Illinois limited liability company, as
Lessee, dated November 3, 2006, a memorandum of which was recorded November 16,
2006 as document 06-14831 and re-recorded November 22, 2006 as document
06-15109, as amended and assigned to Blackhawk Biofuels, LLC pursuant to that
certain First Amendment, Assignment and Assumption and Consent to Assignment of
Ground Lease and Conveyance of Leasehold Improvements by and among Bunge
Milling, Inc., Biofuels Company of America, LLC and Blackhawk Biofuels, LLC,
dated as of May 9, 2008, a

 

31

--------------------------------------------------------------------------------


 

 

 

memorandum of which was recorded                      , 2008 as document
                , demising the land for a term of years, and all rights
thereunder of said lessors, their heirs, executors, administrators and assigns,
including rents and all other charges reserved.

 

 

 

11.

 

Rights of owners of land bordering on Stony Creek in respect to the water and to
the use of the surface of said creek. (Affects Parcels 2, 3 and 5)

 

 

 

12.

 

Right of way for railroad spur track, and right of the railroad company to the
use, operation, maintenance and repair of same. (Affects Parcel 3)

 

 

 

13.

 

Rights of the public, the State of Illinois and the municipality in and to that
part of the land taken or used for road purposes. (Affects Parcels 2 and 5)

 

 

 

14.

 

Obligations of the Grantee under the Access Right of Way Easement Agreement
dated May 9, 2008, and recorded                                as
document                                 made by Bunge Milling, Inc. to
Blackhawk Biofuels, LLC for access, ingress and egress.

 

 

 

15.

 

Obligations of the Grantee under the Biodiesel Pipeline Easement Agreement dated
May 9, 2008, and recorded                                as
document                                 made by Bunge Milling, Inc. to
Blackhawk Biofuels, LLC for constructing, inspecting, repairing, maintaining,
operating, and replacing an above-ground biodiesel pipeline and related
equipment.

 

 

 

16.

 

Obligations of the Grantee under the Soybean Oil Pipeline Easement Agreement
dated May 9, 2008, and recorded                                as
document                                made by Bunge Milling, Inc. to Blackhawk
Biofuels, LLC for constructing, inspecting, repairing, maintaining, operating,
and replacing an above-ground soybean oil pipeline and related equipment.

 

 

 

17.

 

Obligations of the Grantee under the Underground Gas Pipeline Easement Agreement
dated May 9, 2008, and recorded                                as
document                                 made by Bunge Milling, Inc. to
Blackhawk Biofuels, LLC for constructing, inspecting, repairing, maintaining,
operating, and replacing an underground natural gas pipeline and related
equipment

 

 

 

18.

 

Terms and conditions contained in Landlord and Mortgagee Agreement dated May 9,
2008 between Bunge Milling, Inc., Landlord and Fifth Third Bank, Mortgagee,
recorded                                  as Document No.                 .

 

 

 

19.

 

Mortgage of Leasehold, Security Agreement, Assignment of Rents and Leases and
Fixture Filing dated                  and recorded                 as document
                 made by Blackhawk Biofuels, LLC to Fifth Third Bank, a Michigan
banking corporation, to secure a construction/term loan note in the amount of
$24,650,000.00 and a revolving credit loan note in the amount of $5,000,000.00,
and the terms and conditions thereof.

 

32

--------------------------------------------------------------------------------